United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2391
                                  ___________

United States of America,              *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
      v.                               * Southern District of Iowa.
                                       *
Dayton Matthew Heins,                  *      [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                            Submitted: November 1, 2011
                               Filed: November 4, 2011
                                ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Pursuant to a Federal Rule of Criminal Procedure 11(c)(1)(C) plea agreement,
Dayton Heins pleaded guilty to possessing child pornography. The district court1
sentenced him to 30 months in prison, which was the prison sentence the parties
agreed upon in the plea agreement, and 5 years of supervised release. On appeal,
Heins’s counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967). Heins has filed a pro se supplemental brief.


      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
      In the written plea agreement, Heins agreed to waive all of his rights to appeal
his conviction and sentence, except for certain claims of ineffective assistance of
counsel and prosecutorial misconduct, so long as the court imposed the agreed-upon
sentence. We will enforce the appeal waiver. The plea hearing transcript shows that
Heins entered into both the plea agreement and the appeal waiver knowingly and
voluntarily; the appeal waiver is effective, because the court imposed the agreed-upon
sentence; the arguments raised on appeal fall within the scope of the waiver; and no
miscarriage of justice would result from enforcing the waiver. See United States v.
Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the waiver.
Accordingly, we grant counsel’s motion to withdraw, and we dismiss this appeal.
                      ______________________________




                                         -2-